Title: 22. To Hendrik Calkoen, 27 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 22. 23. 24
       Sir
       Amsterdam October 27. 1780
      
      Questions 22. and 23. General Monk repaired the Kings Government in England. Might not one American General or another, be able, by discontent or Corruption, to do the Same? Would the Army follow his orders on Such an Occasion? Could one or more Politicians, thro Intrigues undertake the Same, with any hopes of Success, Should even the Army assist him in Such a Case?
      
      I have before observed that no Politicians, or General Officers in America, have any Such Influence. Neither the People, nor the soldiers would follow them. It was not attachment to Men but to a Cause, which first produced and has supported the Revolution. It was not attachment to officers but to Liberty which made the Soldiers inlist. Politicians in America can only intrigue with the People. Those are So numerous and so Scattered, that no statesman has any great Influence, but in his own Small Circle. In Courts Sometimes, gaining two or three Individuals may produce a Revolution: No Revolution in America can be accomplished without gaining the Majority of the People, and this, not all the Wealth of Great Britain is able to do, at the Expence of their Liberties.
      
      Question 24. The Revolution must have made a great Change in affairs, So that many People, tho at present free of the Enemies Incursions, have lost their daily subsistance. Are the occupations, which come instead of their old ones, been Sufficient to supply their Wants?
      
      All the Difficulties which were ever apprehended, of this Sort, are long Since past. In 1774, Some were apprehensive, that the Fishermen, Sailors, and shipwrights would be idle. But Some went into the Army, Some into the Navy, and Some went to Agriculture. And if there had been twice as many, they would all have found Employment. The Building of Frigates and Privateers has employed all the Carpenters—Manufactures besides have been set up of Cannon, Arms, Powder, Salt Peter, Salt—Flax and Wool have been raised in greater Quantities and coarse Manufactures of Cloth and Linen been increased. In short the greatest Difficulty is that there are not hands enough. Agriculture alone in that Country would find Employment enough for Millions, and Privateering for thousands more than there are.
      I have the Honour to be
      
       John Adams
      
     